MURNAGHAN, Circuit Judge,
concurring in the judgment:
I accept the Director’s interpretation of 33 U.S.C. § 928 that an employer is liable for pre-controversion attorneys’ fees, but only for services performed after the Office of Workers’ Compensation Programs recommended that the claimant was not eligible for benefits. Great deference is owed to the Director of the Office of Workers’ Compensation Programs when interpreting provisions regarding which he has policymaking authority. See Weyher/Livsey Constructors, Inc. v. Prevetire, 27 F.3d 985, 987 (4th Cir.1994) (explaining that we “afford deference to the Director’s interpretation of the [Longshore and Harbor Workers’ Compensation Act (“LHWCA”), which the Black Lung Benefits Act incorporates] because he has policymaking authority with regard to the Act”); Director, OWCP v. Newport News Shipbuilding and Dry Dock Co., 8 F.3d 175, 179 (4th Cir.1993) (“[W]e should respect a reasonable interpretation of the LHWCA by the Director____ Absent clear congressional intent as to the proper construction of the LHWCA, we must give deference to the Director’s reasonable and permissible interpretation.”), aff'd, 514 U.S. 122, 115 S.Ct. 1278, 131 L.Ed.2d 160 (1995). The interpretation proposed by the Director here is a fair and equitable one. While I acknowledge there are four significant arguments to be made against the Director’s proposed interpretation, in the end I agree to defer to it.
First, I note that the Director’s interpretation, as well as the Benefit Review Board’s holding, imposes liability on the employer in contradiction to a rule consistently followed for eighteen years. See, e.g., Jones v. Chesapeake & Potomac Tel. Co., 11 Ben. Rev. Bd. Serv. (MB) 7 (1979), aff'd mem., 615 F.2d 1369 (D.C.Cir.1980). Both parties recognize that the given reasons for the Board’s sudden about-face, that is, its citations to City of Burlington v. Dague, 505 U.S. 557, 112 S.Ct. 2638, 120 L.Ed.2d 449 (1992), and Hensley v. Eckerhart, 461 U.S. 424, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), are inapposite. Nor does the Board itself have a policymaking role that would justify such an abrupt reversal.
But the Director has such a role, and the Board’s new ruling is closer to the position which the Director has advocated for many years. It approximates the rule that district directors have consistently followed even during the years in which the Board enforced *312its old, no-pre-controversion-fees position, and which is described in the OWCP Coal Mine (BLBA) Procedure Manual chapter 2-1404 at page 13. The Board did not adopt the Director’s exact position, but it came close to doing so.
Second, I hesitate because we have previously affirmed the Board’s holding that an employer was not hable for pre-controversion attorney’s fees in Kemp v. Newport News Shipbuilding and Dry Dock Co., 805 F.2d 1152 (4th Cir.1986). We so held out of deference to the Benefits Review Board, stating, “If the Board’s construction is ‘sufficiently reasonable,’ it must be accepted, even if it is not the only reasonable construction or the construction this court would have reached if originally deciding the question.” Id. at 1153.1
That deference was misplaced, however. In Potomac Electric Power Co. v. Director, OWCP, 449 U.S. 268, 278 n. 18, 101 S.Ct. 509, 66 L.Ed.2d 446 (1980), the Supreme Court noted that “the Benefits Review Board is not a poheymaking agency; its interpretation of the LHWCA thus is not entitled to any special deference from the courts.” And in Weyher/Livsey Constructors, Inc., 27 F.3d at 987, we explained that “[t]he Supreme Court has stated that the Benefits Review Board is not a poheymaking agency and therefore its interpretations of the LHWCA are entitled to no special deference from the Courts of Appeals.” Our statement in Kemp otherwise, therefore, should not be followed.
Third, I note that the Director’s proposed interpretation makes no effort to give meaning to every word of the statute sub judice. The statute provides:
(a) Attorney’s fee; successful prosecution of claim
If the employer or carrier declines to pay any compensation on or before the thirtieth day after receiving written notice of a claim for compensation having been filed from the deputy commissioner, on the ground that there is no liability for compensation within the provisions of this chapter, and the person seeking benefits shall thereafter have utilized the services of an attorney at law in the successful prosecution of his claim, there shall be awarded, in addition to the award of compensation, in a compensation order, a reasonable attorney’s fee against the employer or carrier in an amount approved by the deputy commissioner, Board, or court, as the ease may be____
33 U.S.C. § 928(a) (emphasis added). This provision is incorporated into the Black Lung Benefits Act by 30 U.S.C. § 932(a), and implemented by 20 C.F.R. § 725.367(a).2
For eighteen years, the Benefits Review Board construed the statutory scheme to limit an employer’s liability for attorney’s fees to those incurred after the employer received notice of the claim and disputed it. See, e.g., Jones, 11 Ben. Rev. Bd. Serv. (MB) at 13-14 (1979). This interpretation was primarily based upon the use of the term “thereafter” in the statute and regulation: because both provide that the employer must pay for the claimant’s attorney’s fee only if the employer declines to pay benefits within 30 days of *313receiving notice “and the person seeking benefits shall thereafter have utilized the services of an attorney” in the successful pursuit of his claim, the Board held that the term “reasonable attorney’s fee” referred to the fee for the work performed after the employer disputed its liability. See Jackson v. Jewell Ridge Coal Corp., BRB No. 93-0927 BLA, slip op. at 5 (Benefits Review Board June 30, 1997).
This perhaps is the most straightforward reading of the statute. However, that is not the only plain language interpretation of the statute. In the instant case, the Board took the position that the requirement that a person seeking benefits “shall thereafter have utilized the services of an attorney” was merely one condition in a list of conditions that, if fulfilled, “trigger the liability of the employer for a reasonable fee for all services rendered in the successful prosecution of the claim, not only for the services rendered' after the date of notice of the claim and declination to pay.” Id. So long as the employer or carrier failed to pay within 30 days of notice, and the claimant thereafter sought an attorney, then the employer would be liable for the entirety of the claimant’s reasonable attorney’s fee.
The Board’s recent position is a fair interpretation of the plain language of the statute and regulation. However, it may not be the best interpretation because it effectively reads the term “thereafter” out of the statute.3 In interpreting a statute, we should strive to give effect to every word that Congress has used. See Connecticut Dep’t of Income Maintenance v. Heckler, 471 U.S. 524, 530 n. 15, 105 S.Ct. 2210, 85 L.Ed.2d 577 (1985).
The petitioners argue that the Director’s proposed compromise interpretation, which this Court adopts today, does not conform with the plain language of the statute. They assert that it neither gives effect to the word “thereafter” nor ignores it, instead interpreting it to mean “there after if the OWCP has determined that the claimant was eligible for benefits, but at any time after the OWCP finds no eligibility.”
The Director’s interpretation may be. reconciled with the language of the statute, however. An OWCP denial of benefits, from the moment it is made, will inevitably lead to a controversion by the employer. The contr-oversion is effectively automatic. Hence, nunc pro tunc, the OWCP denial is the moment of time when the employer’s controversion truly occurs, and from which the term “thereafter” is measured. Such an interpretation comports with Congress’s “overriding purpose” that a claimant’s benefits not be diminished by his need to pay attorney’s fees. See Director, OWCP v. Simmons, 706 F.2d 481, 485 (4th Cir.1983).
Fourth, there is a real conflict between the Director’s interpretation and the Secretary of Labor’s proposed amendment to 20 C.F.R. 725.367. See 62 Fed.Reg. 3338, 3399 (1997). In explaining her proposed amendments, the Secretary of Labor makes clear that she believes that an employer is not liable for attorney’s fees arising from service provided before the employer controverted the claim.4 Because the Secretary is authorized to prescribe regulations implementing the Black Lung Benefits Act, see 30 U.S.C. § 932(a), we defer to her interpretations of those regulations. See Pauley v. BethEnergy Mines, Inc., 501 U.S. 680, 696-97, 111 S.Ct. 2524, 115 L.Ed.2d 604 (1991); Mullins Coal Co. v. Director, OWCP, 484 U.S. 135, 159, 108 S.Ct. 427, 98 L.Ed.2d 450 (1987).
Despite the Director’s opposite characterization, the Secretary’s proposal is explicit in *314that it is intended to clarify, and not to change, the pre-controversion fees rule. See 62 Fed.Reg. 3338, 3348, 3354 (1997) (noting that the relevant revisions to 20 C.F.R. § 725.367 “merely clarify the Department [of Labor]’s interpretation of the current Act [Black Lung Benefits Act] and regulations”). It is difficult to understand how the Secretary can take that clear position in the proposed regulations, and yet allow the Director to appear in this court and advocate for a contrary interpretation. Nevertheless, the proposed regulation has not yet been adopted, so I do not find it to be dispositive.
For these four reasons I have found it difficult to concur in the decision to adopt the Director’s interpretation. But substantial deference is owed to the Director, and his interpretation is truly “a reasonable and eommonsense interpretation of an ambiguous fee-shifting scheme,” majority op. at 6. I therefore concur in the judgment of the court.

. We cited F.E.C. v. Democratic Senatorial Campaign Comm., 454 U.S. 27, 39, 102 S.Ct. 38, 70 L.Ed.2d 23 (1981), for that proposition. That case noted that the F.E.C. was precisely the type of agency to which deference should be afforded because it had policymaking authority. See id. at 37, 102 S.Ct. 38. The case provides no support for the proposition that we should defer to the Benefits Review Board, however, because the Board has no such authority.


. Although the regulation is phrased slightly differently, it is substantially identical to 33 U.S.C. § 928(a) for purposes of this case. The regulation reads:
Payment of a claimant's attorney's fee by responsible operator.
(a) If an operator declines to pay any benefits on or before the 30th day after receiving written notice of its liability for a claim on the ground that there is no liability for benefits within the provisions of the Act, and the person seeking benefits shall thereafter have utilized the services of an attorney in the successful prosecution of the claim, there shall be awarded, in addition to the award of benefits, in an order, a reasonable attorney’s fee against the operator or carrier in an amount approved by the deputy commission, administrative law judge, Board, or court as the case may be....
20 C.F.R. § 725.367(a). I will therefore refer to 33 U.S.C. § 928(a), as incorporated by 30 U.S.C.A. § 932(a), and the parallel regulation 20 C.F.R. § 725.367(a), collectively, as "the statutory scheme.”


. The interpretation does not entirely ignore the term “thereafter;” presumably, if the claimant utilized the services of an attorney before contr-oversion but not thereafter and then successfully prosecuted his claim pro se, the Board would not require the employer to pay precontroversion fees. Such a holding makes little sense, but the situation is unlikely to arise.


. The Secretary is interpreting the regulation, 20 C.F.R. § 725.367, whereas the Director is interpreting the LHWCA provision, 33 U.S.C. § 928(a), as incorporated by 30 U.S.C. § 932(a), and implemented by 20 C.F.R. 725.367. However, since the language in the LHWCA provision and the black lung regulation is substantially identical, and because both the Secretary and Director intend their interpretation to apply to all black lung cases, the conflicting interpretations involve the same statutory scheme.